Exhibit21.0 SUBSIDIARIES OF THE REGISTRANT Parent TF Financial Corporation Subsidiaries Percentage Owned Jurisdictionof Incorporation Third Federal Bank(a) % United States TF Investments Corporation(a) % Delaware Teragon Financial Corporation(a)(b) % Pennsylvania Penns Trail Development Corporation(a) % Delaware Third Delaware Corporation(a)(b) % Delaware [Missing Graphic Reference] (a) The operations of this subsidiary are included in the consolidated financial statements contained in the 2010 Annual Report to Stockholders incorporated herein by reference. (b) Third Delaware Corporation and Teragon Financial Corporation are wholly-owned subsidiaries of Third Federal Bank.
